          Case 2:20-cv-07255 Document 1 Filed 08/12/20 Page 1 of 12 Page ID #:1



 1   RUSSELL NAYMARK (SBN 196956)
     American Federation of Musicians
 2   of the United States and Canada
     3220 Winona Avenue
 3   Burbank, CA 91504
     Telephone: 818-565-3400
 4   Facsimile: 212-764-6134
 5
     Email: rnaymark@afm.org

 6   JENNIFER P. GARNER (pro hac vice
     application forthcoming)
 7   American Federation of Musicians
     of the United States and Canada
 8   1501 Broadway, 9th Floor
     New York, New York 10036
 9   Telephone: 917-229-0290
     Facsimile: 212-768-7452
10   Email: jgarner@afm.org
11   Attorneys for Plaintiff
12
                                UNITED STATES DISTRICT COURT
13
14
                               CENTRAL DISTRICT OF CALIFORNIA

15 AMERICAN FEDERATION OF
   MUSICIANS OF THE UNITED                           CASE NO. 2:20-cv-7255
16 STATES AND CANADA,
17          Plaintiff,
18           v.                                      COMPLAINT
19   212 PRODUCTIONS, LLC,
20                   Defendant.                      JURY TRIAL DEMANDED
21
22                                  NATURE OF THE CASE
23           1.      This civil action is brought under Section 301 of the Labor Management
24   Relations Act (“LMRA”), 29 U.S.C. § 185, for breaches of a collective bargaining
25   agreement to which Plaintiff American Federation of Musicians of the United States and
26   Canada (“AFM”) and 212 Productions, LLC (“212 Productions”) are parties. The
27                                             1
                                          COMPLAINT
28                                    CASE NO. 2:20-cv-7255
         Case 2:20-cv-07255 Document 1 Filed 08/12/20 Page 2 of 12 Page ID #:2



 1   agreement is known as the Television Videotape Agreement (“Agreement”), and the
 2   controversy arises in connection with 212 Productions’s production and exhibition of the
 3   reality singing competition television series entitled The Voice.
 4          2.     On numerous occasions, 212 Productions has either under-paid or
 5   altogether failed to pay wages for a variety of Music Preparation Services covered by the
 6   Agreement, including for the services of orchestrating, transcribing, and copying written
 7   sheet music parts utilized by instrumentalists performing on The Voice. For example, 212
 8   Productions has under-paid music preparation personnel by calculating wages for the
 9   creation of fully orchestrated scores as if they were reductions of orchestrations to a
10   single-line melody with a sequence of chord symbols indicating changes in harmony (so-
11   called “lead sheets”). 212 Productions also has mischaracterized exact transcriptions of
12   existing orchestrations fixed in audio format as single-line lead sheets in an attempt to
13   justify a lesser rate of pay to Musicians. At various times 212 Productions has simply
14   ignored provisions of the Agreement requiring additional or premium rates of pay for
15   a gamut of services, ranging from a modest $1.04 per page fee for adding bar numbers
16   to staves to a premium of time-and-a-half for working through the night in order to meet
17   tight production deadlines, resulting in non-payment to Musicians for those services.
18          3.     In addition to wage under-payments and non-payments for Music
19   Preparation Services performed in the production of The Voice, 212 Productions also has
20   failed to pay music preparation personnel all appropriate residual payments for reruns of
21   The Voice, as well as for exhibitions of the program in foreign territories and for uses of
22   musical excerpts from the program in other entertainment programs.
23          4.     In each instance where 212 Productions has failed to pay Musicians all
24   wages and residuals owed to them, 212 Productions also has failed to make contractually
25   required pension contributions, which are calculated as a percentage of all earnings of
26   whatever nature covered by the Agreement.
27                                             2
                                          COMPLAINT
28                                    CASE NO. 2:20-cv-7255
         Case 2:20-cv-07255 Document 1 Filed 08/12/20 Page 3 of 12 Page ID #:3



 1          5.    By way of this action, AFM seeks damages for all unpaid wages, fees,
 2   premiums, and residuals, plus all allied pension contributions, owing to or on behalf of
 3   Musicians who perform Music Preparation Services in connection with The Voice.
 4                              JURISDICTION AND VENUE
 5         6.     This Court has jurisdiction over the case and the parties pursuant to 29
 6   U.S.C. § 185(a) and 28 U.S.C. § 1331.
 7         7.     Venue lies in this District pursuant to 29 U.S.C. § 185(a) and 28 U.S.C. §
 8   1391(b).
 9                                           PARTIES
10         8.     Plaintiff AFM is an international labor organization representing
11   professional musicians employed in the United States and Canada in, among other things,
12   production of live television programs. AFM is incorporated in the state of California.
13   Its principal office is located at 1501 Broadway, 9th Floor, in New York City. AFM is
14   a “labor organization representing employees in an industry affecting commerce” within
15   the meaning of the LMRA.
16         9.     Defendant 212 Productions, LLC, is a Delaware limited liability corporation
17   whose principal place of business is located at 245 North Beverly Drive, Beverly Hills,
18   California. 212 Productions is a television production company that employs musicians
19   represented by AFM in connection with its production of the reality television series The
20   Voice. 212 Productions is an “employer” within the meaning of the LMRA.
21                                   STATEMENT OF FACTS
22         10.    AFM and 212 Productions are parties to a labor agreement known as the
23   Television Videotape Agreement (“Agreement”), a true and correct copy of which is
24   attached hereto as Exhibit 1.
25         11.    The term of the Agreement commenced on January 27, 2013, initially
26   expired on February 2, 2016, and has been extended by written agreement from February
27                                             3
                                          COMPLAINT
28                                    CASE NO. 2:20-cv-7255
         Case 2:20-cv-07255 Document 1 Filed 08/12/20 Page 4 of 12 Page ID #:4



 1   2, 2016, until a new agreement is reached. A true and correct copy of the extension
 2   agreement is attached hereto as Exhibit 2.
 3          12.    The reality singing competition network television series entitled The
 4   Voice is produced by 212 Productions in Los Angeles, California.
 5          13.    212 Productions engages the services of Musicians represented by AFM in
 6   the production of The Voice subject to the terms and conditions set forth in the
 7   Agreement.
 8          14.    Paragraph 1(A) of the Agreement defines its scope of coverage,
 9   in relevant part, as follows:
10          This Agreement shall cover and relate to members of the American
            Federation of Musicians of the United States and Canada (herein
11          sometimes called the “Federation”) wherever they may be employed by us
12
            in network television broadcasting or in producing programs for
            syndication, whether live or produced on videotape or kinescope, as
13          Instrumental Musicians, Leaders, Contractors, Arrangers, Orchestrators,
            Copyists, Production Musicians and Librarians (herein sometimes called
14          “Musicians”) and to any other persons when they shall perform such
            services for us in the United States, its territories and possessions (including
15          Puerto Rico), and in Canada.
16          15.    Exhibit III (“Music Preparation Services”), paragraph B of the
17   Agreement defines the term “orchestrating” as “the labor of scoring the various voices
18   and/or instruments of an arrangement without changing or adding to the melodies,
19   counter-melodies, harmonies and rhythms.”
20          16.    Pursuant to paragraph B of Exhibit III, per page wage rates for
21   Orchestrators varies according to the specific requirements for the orchestration, as
22   follows:
23          (a)    For not more than ten (10) lines per score page:
24                 (i)    Orchestrating an arrangement per page $30.14
                   (ii)   Revoicing a score                            $13.27
25
            (b)    For each additional single line part in excess
26                 of ten (10) parts per score page                          $1.16
27                                               4
                                            COMPLAINT
28                                      CASE NO. 2:20-cv-7255
         Case 2:20-cv-07255 Document 1 Filed 08/12/20 Page 5 of 12 Page ID #:5



 1         (c)    For adding lines to a score already
                  orchestrated (other than revoicing a score)
 2                when performed by the original Orchestrator...        $1.48
 3         (d)    For adding piano part, per score page                 $3.05
 4         (e)    Orchestrating the part (without score)                The combined rate
                                                                        for orchestrating &
 5                                                                      copying
 6         (f)    For taking down a lead from voice,
                  instrument or mechanical device
 7                including symbols (single line); each
                  4 bar unit                                            $7.54
 8
           (g)    For scoring a two (2) line or three (3)
 9                line piano conductor part from an
                  orchestra score:
10
                           each 4 bar unit (2 lines)                    $14.00
11                         each 4 bar unit (3 lines)                    $18.59
12         (h)    For scoring for solo piano, harp,
                  accordion, etc., for individual performances;
13                each 4 bar unit                                       $14.00
14         (i)    For scoring for (choral) voices (a page to
                  consist of not more than four voices, which
15                may include a piano part), with come sopras
                  being paid for...each additional voice                $1.16
16
17
           17.    Thus, Orchestrators may fix the instrumentation of a musical work in
18
     writing with varying degrees of detail and complexity, ranging from a single line of
19
     notation with the corresponding harmonizations being reduced to a sequence of chord
20
     symbols (“taking down a lead,” “take-down,” or “lead sheet”) to ten or more lines per
21
     score page indicating voice leading and counterpoint, as well as phrasing and dynamics
22
     for each instrument of the orchestration. According to the schedule set forth in Exhibit
23
     III, paragraph B of the Agreement, the more complex the orchestration, the higher the
24
     per page wage rate.
25
           18.    Pursuant to Exhibit III, paragraph B(4) (“Transcriptions”), “[p]ayment
26
27                                              5
                                           COMPLAINT
28                                     CASE NO. 2:20-cv-7255
         Case 2:20-cv-07255 Document 1 Filed 08/12/20 Page 6 of 12 Page ID #:6



 1   for exact transcription of all parts of a composition from a mechanical device and
 2   recreating the orchestration [is calculated as] One hundred fifty percent (150%) of the
 3   applicable orchestration scale per score page.”
 4          19.    The “applicable orchestration scale” for purposes of calculating rates of
 5   pay for exact transcriptions is determined by the complexity of the original orchestration
 6   to be transcribed from audio format into written format. For example, if the making of
 7   an exact transcription of the audio orchestration requires writing ten lines per score page,
 8   the applicable orchestration scale per page would be 150% of $30.14, in accordance with
 9   Exhibit III, paragraph B(3)(a)(i).
10          20.    212 Productions has failed to apply the appropriate wage scales set forth
11   in the Agreement for Music Preparation Services provided by Orchestrators for The Voice,
12   and consequently has under-paid Musicians for their services.
13          21.    For instance, instead of paying the applicable per page rate for
14   orchestrating an arrangement (payable at a minimum of $30.14 per page, or more if over
15   ten lines per page), 212 Productions has paid for these services at the rate that would be
16   applicable to single-line “take-down” or “lead sheet” score reductions utilizing chord
17   symbols (payable at $7.54 per 4 bar unit), resulting in under-payment of wages to
18   Musicians.
19          22.    Similarly, in connection with the production of The Voice, 212 Productions
20   has calculated wages for exact transcriptions of orchestrations originally fixed in audio
21   format at the rate that would apply to the reduction of an orchestration to a single-line
22   lead sheet with chord symbols, resulting in wage under-payments. This practice is
23   especially nonsensical, as there is no audio format equivalent of a lead sheet capable of
24   being transcribed.
25          23.    Exhibit III, paragraph C of the Agreement sets forth additional page
26   rates and fees for copying individual parts, adding lyrics or words, numbering bars, and
27                                             6
                                          COMPLAINT
28                                    CASE NO. 2:20-cv-7255
         Case 2:20-cv-07255 Document 1 Filed 08/12/20 Page 7 of 12 Page ID #:7



 1   adding chord or other symbols, as well as premium rates for working through the night
 2   (from 6:00 p.m. to 9:00 a.m.), and for work performed on Sundays and holidays.
 3         24.    212 Productions on multiple occasions has failed to pay Musicians who
 4   work on The Voice for Music Preparation Services covered under Exhibit III, paragraph
 5   C of the Agreement, including for copying parts, adding lyrics or words, numbering bars,
 6   and/or adding chord symbols or other symbols, resulting in under-payment of wages to
 7   Copyists and other persons performing such services.
 8         25.    212 Productions on multiple occasions has failed to pay premium rates for
 9   covered Music Preparation Services performed for The Voice beyond an eight hour span,
10   for work between the hours of 6:00 p.m. and 9:00 a.m., and/or for work performed on
11   Sundays and holidays, as is required by Exhibit III, paragraphs C(17) and E(5).
12         26.    In addition to the various wage items set forth in Exhibit III, Musicians
13   who perform Music Preparation Services in connection with the production of television
14   programs also are entitled to residual payments for subsequent uses of recordings of
15   music from the original live television broadcasts. For example, paragraph 5(F) (“Use of
16   Excerpts (‘Clips’)”) of the Agreement provides in relevant part:
17         ...[e]xcerpts which contain music from television programs...may be used
           in an entertainment program (including, but not limited to, an
18         “anniversary” program) produced under this Agreement, provided that all
19
           those rendering musical services for the original production receive
           payment of an amount, per excerpt, equal to 50% of the applicable air rate
20         of the program in which the clip is being utilized...
     .
21
           27.    Notwithstanding the express terms of paragraph 5(F) of the Agreement,
22
     212 Productions has failed to pay music preparation personnel for all uses of clips
23
     containing music from The Voice.
24
           28.    Music preparation Musicians also are entitled to residual payments for
25
     reruns of television programs under the terms of the Agreement. Specifically, paragraph
26
27                                            7
                                         COMPLAINT
28                                   CASE NO. 2:20-cv-7255
         Case 2:20-cv-07255 Document 1 Filed 08/12/20 Page 8 of 12 Page ID #:8



 1   8 (“Reuse”), subparagraph (A)(iii) of the Agreement provides that Arrangers,
 2   Orchestrators, Production Musicians, Copyists and Librarians “shall receive the
 3   applicable percentage payments for reuse based on actual wages earned at scale” for
 4   reruns of a television program.
 5         29.    Notwithstanding the express terms of paragraph 8(A)(iii), AFM believes,
 6   on the basis of the extent to which Musicians have been under-paid, that 212 Productions
 7   has failed to pay Musicians who have performed Music Preparation Services for The Voice
 8   all residual payments owed to them for reruns of the program.
 9         30.    Furthermore, paragraph 9 (“Foreign Use”) of the Agreement provides
10   that, unless the Producer gives prior notice to AFM of its election to use an alternate
11   formula:
12         Programs made under this and prior agreements (except for programs
           already exhibited in foreign countries) may be broadcast...outside the
13         United States, its territories and possessions (including Puerto Rico) and
14
           outside Canada and its territories and possessions, upon television stations
           where no admission is charged for the privilege of attending or viewing
15         such broadcast, before, during or after transmission over television, upon
           payment to each Instrumentalist, Leader, Contractor, Production Musician,
16         Arranger, Orchestrator, Copyist, and Librarian who performed services in
           connection with such program of a percentage of “Foreign Residual Base,”
17         determined in accordances with this Paragraph 9.
18         31.    Notwithstanding the express terms of paragraph 9, AFM believes, on the
19   basis of the extent to which Musicians have been under-paid, that 212 Productions has
20   failed to pay Musicians who have performed Music Preparation Services for The Voice
21   all residual payments owed to them for exhibitions of the program in foreign territories.
22         32.    Each time that 212 Productions has under-paid or wholly failed to pay
23   Musicians all earnings of whatever nature covered by the Agreement, 212 Productions
24   also has failed to make required contributions to the applicable pension fund, which
25   contributions are to be calculated as a percentage of earnings in accordance with
26   paragraph 7 (“Pension Welfare Funds”) of the Agreement.
27                                              8
                                           COMPLAINT
28                                     CASE NO. 2:20-cv-7255
         Case 2:20-cv-07255 Document 1 Filed 08/12/20 Page 9 of 12 Page ID #:9



 1          33.    212 Productions has failed adequately to explain its calculations of wages
 2   and residuals, and has failed to pay all outstanding sums and pension contributions owed
 3   to or on behalf of Musicians who perform Music Preparation Services in connection with
 4   The Voice.
 5                                    CAUSE OF ACTION
 6                               Breach of a Labor Agreement
                                       29 U.S.C. § 185
 7
            34.    AFM incorporates the preceding paragraphs 1 through 33 above as if fully
 8
     restated.
 9
            35.    212 Productions is obligated to pay wages, residuals and benefits as set
10
     forth in the Television Videotape Agreement, including without limitation as provided
11
     in paragraphs 5, 6, 7, 8, 9, and Exhibit III (“Music Preparation Services”) of the
12
     Agreement, to Instrumental Musicians, Leaders, Contractors, Arrangers, Orchestrators,
13
     Copyists, Production Musicians, Librarians, and any other persons when they perform
14
     such services in connection with The Voice.
15
            36.    212 Productions has failed and refused to pay Musicians the applicable
16
     scale wages for creating orchestrations of arrangements for The Voice. Instead, 212
17
     Productions has applied the rate that would be applicable had the Musicians reduced
18
     orchestrations of arrangements to a single line plus chord symbols (“taking down a lead,”
19
     “take-downs,” or “lead sheets”), resulting in under-payments to those Musicians.
20
            37.    212 Productions’s actions as described in paragraph 36 above violate
21
     paragraph 6 and Exhibit III, paragraph B(3) of the Agreement.
22
            38.    212 Productions has failed and refused to pay Musicians employed in the
23
     production of The Voice the rate of one hundred fifty percent (150%) of the applicable
24
     orchestration scale per score page for creating exact written transcriptions of all parts of
25
     an orchestration fixed in audio format that is playable from a mechanical device. Instead,
26
27                                             9
                                          COMPLAINT
28                                    CASE NO. 2:20-cv-7255
        Case 2:20-cv-07255 Document 1 Filed 08/12/20 Page 10 of 12 Page ID #:10



 1   212 Productions has applied the rate that would be applicable had the Musicians reduced
 2   an orchestration to a single line plus chord symbols (“taking down a lead,” “take-downs,”
 3   or “lead sheets”), resulting in under-payments to Musicians.
 4         39.    212 Productions’s actions as described in paragraph 38 above violate
 5   paragraph 6 and Exhibit III, paragraphs B(4) and B(3) of the Agreement.
 6         40.    212 Productions has failed and refused to pay Musicians all applicable wage
 7   items owed for Music Preparation Services performed for The Voice, including all
 8   applicable page rates for copying, all applicable fees for adding lyrics or words, all
 9   applicable fees for numbering bars, and/or all applicable fees for adding chord symbols
10   or other symbols.
11         41.    212 Productions’s actions as described in paragraph 40 above violate
12   paragraph 6 and Exhibit III, paragraph C of the Agreement.
13         42.    In connection with production of The Voice, 212 Productions has failed and
14   refused to pay Musicians all applicable premium wage rates for working from 6:00 p.m.
15   to 9:00 a.m., for work performed on the same job at any time following a call back less
16   than eight (8) hours after prior dismissal during premium pay hours, for work in excess
17   of eight (8) hours in one (1) day, and/or for work on Sundays and holidays.
18         43.    212 Productions’s actions as described in paragraph 42 above violate
19   paragraph 6 and Exhibit III, paragraphs C(17) and E(5) of the Agreement.
20         44.    212 Productions has failed and refused to pay Musicians who perform
21   Music Preparation Services for The Voice for all uses of excerpts that contain music from
22   the program in other entertainment programs produced under the Agreement.
23         45.    212 Productions’s actions as described in paragraph 44 above violate
24   paragraph 5(F) (“Use of Excerpts (‘Clips’)”), subparagraph 2(b)(i) of the Agreement.
25         46.    212 Productions has failed and refused to pay all residual payments owed
26   to Musicians for reruns of The Voice.
27                                           10
                                         COMPLAINT
28                                   CASE NO. 2:20-cv-7255
        Case 2:20-cv-07255 Document 1 Filed 08/12/20 Page 11 of 12 Page ID #:11



 1          47.    212 Productions’s actions as described in paragraph 46 above violate
 2   paragraph 8 (“Reuse”) of the Agreement.
 3          48.    212 Productions has failed and refused to pay all residual payments owed
 4   to Musicians for exhibitions of The Voice in foreign territories.
 5          49.    212 Productions’s actions as described in paragraph 48 above violate
 6   paragraph 9 (“Foreign Use”) of the Agreement.
 7          50.    212 Productions has failed and refused to pay to the applicable pension
 8   fund all pension contributions owed on all earnings of whatever nature covered by the
 9   Agreement on behalf of Musicians who perform Music Preparation Services in
10   connection with the production of The Voice.
11          51.    212 Productions’s actions as described in paragraph 50 above violate
12   paragraph 7 (“Pension Welfare Funds”) of the Agreement.
13          52.    As a result and consequence of 212 Productions’s breaches of the
14   Agreement by its failure to correctly characterize and pay all wages, fees, premiums and
15   residual payments owed to Musicians who perform Music Preparation Services in
16   connection with the production and exhibition of The Voice, Musicians represented by
17   AFM have incurred economic losses estimated to be hundreds of thousands of dollars.
18   In addition, Musicians have been harmed by the loss of contributions to their pensions
19   and the time value of those lost contributions.
20                                      JURY DEMAND
21          AFM demands a trial by jury on all issues so triable.
22                                  REQUEST FOR RELIEF
23          WHEREFORE, AFM requests the Court enter judgment as follows:
24          (i)    For an award of damages in favor of AFM and the Musicians it represents
25                 for all economic losses that Musicians have incurred as a result of breaches
26                 of the Television Videotape Agreement by 212 Productions, LLC, in an
27                                            11
                                          COMPLAINT
28                                    CASE NO. 2:20-cv-7255
       Case 2:20-cv-07255 Document 1 Filed 08/12/20 Page 12 of 12 Page ID #:12



 1                amount to be determined at trial;
 2        (ii)    For an order awarding AFM and the Musicians it represents pre-judgment
 3                and post-judgment interest;
 4        (iii)   For an order awarding AFM a reasonable attorney’s fee and reimbursement
 5                of its costs of suit; and
 6        (iv)    For an order awarding such other and additional relief this Court may deem
 7                appropriate to remedy 212 Productions, LLC’s breaches of the Agreement
 8                and to protect against future violations of the Agreement by 212
 9                Productions, LLC, in the production of live television programs.
10
11   DATED: August 12, 2020                           Respectfully submitted,
12                                                    AMERICAN FEDERATION OF
                                                      MUSICIANS OF THE UNITED
13                                                    STATES AND CANADA
14                                                    /s/ Russell Naymark
                                                      RUSSELL NAYMARK (SBN 196956)
15                                                    3220 Winona Avenue
                                                      Burbank, CA 91504
16                                                    Telephone: 818-565-3400
                                                      Facsimile: 212-764-6134
17                                                    Email: rnaymark@afm.org
18                                                    and
19
                                                      JENNIFER P. GARNER (pro hac vice
20                                                    application forthcoming)
                                                      1501 Broadway, 9th Floor
21                                                    New York, New York 10036
                                                      Telephone: 917-229-0290
22                                                    Facsimile: 212-768-7452
                                                      Email: jgarner@afm.org
23
                                                      Attorneys for Plaintiff
24
25
26
27                                            12
                                          COMPLAINT
28                                    CASE NO. 2:20-cv-7255
